United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CITIZENSHIP & IMMIGRATION
SERVICES, Laredo, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-269
Issued: October 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2006 appellant timely appealed the November 10, 2005 and August 23,
2006 merit decisions of the Office of Workers’ Compensation Programs, which determined his
wage-earning capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether the constructed position of maintenance superintendent
represents appellant’s wage-earning capacity; and (2) whether appellant established a basis for
modification of the Office’s September 1, 2004 wage-earning capacity determination.
FACTUAL HISTORY
Appellant, a 64-year-old former maintenance mechanic leader, injured his left knee at
work on April 12, 2000. The Office initially accepted the claim for left knee sprain, but later
expanded the claim to include left lateral meniscus tear. Appellant underwent Office-approved

surgery on September 1, 2000 and February 15, 2002. The Office paid appropriate wage-loss
compensation beginning September 3, 2000.
On October 1, 2002 Dr. George W. Brindley, a Board-certified orthopedic surgeon,
advised that appellant could perform full-time, limited-duty work.1 The following month, the
Office referred appellant for vocational rehabilitation services. In January 2003, Dr. Brindley
referred appellant to Dr. Don A. Mackey, a Board-certified internist specializing in occupational
medicine.
Dr. Mackey examined appellant on April 14, 2003 and diagnosed previous left knee
internal derangement, with proximal tibial osteotomy and left knee degenerative joint disease.
Appellant’s permanent work restrictions included no kneeling, squatting or climbing ladders. He
was permitted to climb three to five steps, but Dr. Mackey advised appellant to avoid stairs with
more than five steps. Dr. Mackey also instructed appellant not to operate heavy equipment that
required active clutch activities. Additionally, he told appellant to avoid working at heights and
on scaffolding and to avoid running. Dr. Mackey further indicated that prolonged walking
should be limited to no more than four hours during an eight-hour shift. Lastly, he advised that
appellant should be allowed frequent breaks to stand and stretch.2
Dr. Brindley submitted an April 22, 2003 work capacity evaluation (Form OWCP-5c)
based on Dr. Mackey’s recent evaluation. According to Dr. Brindley, appellant could sit, stand,
walk and twist up to four hours over the course of an eight-hour shift. Appellant was also
permitted to operate a vehicle as long as it did not involve repetitive use of a clutch.
Dr. Brindley imposed a 25-pound weight restriction with respect to pushing, pulling and lifting,
but did not otherwise limit the amount of time appellant could perform those specific activities.
He precluded squatting, kneeling, climbing and repetitive movements involving the wrists and
elbows. Dr. Brindley indicated that appellant needed to take 5- to 15-minute breaks every 1 to 2
hours. Additionally, Dr. Brindley noted that he had previously been unaware that appellant had a
prior wrist injury.3
Appellant underwent vocational testing on June 2, 2003, which revealed, among other
things, an IQ of 101 and a reading comprehension level equivalent to that of a college graduate.
On July 22, 2003 a rehabilitation plan was developed with the objective of securing employment
as a maintenance superintendent, quality assurance inspector, recreational facility manager,
preventative maintenance coordinator or housing project manager. No additional training was
1

Dr. Brindley was the surgeon who operated on appellant’s left knee on February 15, 2002. The limitations he
imposed on October 1, 2002 included four hours lifting/carrying with a maximum of 50 pounds, four hours sitting,
walking and reaching above shoulder, three hours bending/stooping, two hours standing and climbing, and no
kneeling or twisting. Pushing/pulling was limited to four hours with a maximum of 53 pounds, intermittently.
Dr. Brindley also indicated that appellant was permitted to drive a vehicle and operate machinery as long as it was
automatic.
2

Dr. Mackey also noted that appellant had reached maximum medical improvement and provided an impairment
rating of 10 percent of the left lower extremity based on loss of range of motion in the knee. The Office would later
recognize him as appellant’s treating physician.
3

Appellant previously filed a claim for an April 27, 1992 injury to his right hand (16-0207408).

2

deemed necessary to secure the identified positions, which offered a potential weekly salary
ranging from $580.00 to $700.00. On July 25, 2003 appellant’s treating physician, Dr. Mackey,
reviewed and signed the various job classifications forms. Appellant agreed to the vocational
rehabilitation plan on August 6, 2003 and the Office approved the plan on August 8, 2003. The
plan included 90 days of job placement assistance.
When Dr. Mackey reexamined appellant on November 6, 2003, he advised that
appellant’s restrictions remained the same.
Appellant actively participated in the job search process, but by mid-November 2003 he
had not secured employment and the Office concluded its vocational rehabilitation efforts. The
rehabilitation counselor submitted a final report on November 20, 2003.
On September 1, 2004 the Office determined that the constructed position of maintenance
superintendent, with weekly wages of $700.00, represented appellant’s wage-earning capacity.4
Therefore, the Office reduced appellant’s wage-loss compensation effective September 5, 2004.5
Appellant requested an oral hearing, which was held on July 26, 2005. He submitted a
July 20, 2005 report from Susan Brooks, a rehabilitation consultant. Ms. Brooks reviewed
Dr. Brindley’s October 1, 2002 work restrictions. She also reviewed a May 22, 2003 work
capacity evaluation (Form OWCP-5c) from Dr. Terry J. Beal, a Board-certified orthopedic
surgeon, who referenced a right hand injury and noted his concurrence with Dr. Brindley’s
findings. In her July 20, 2005 report, Ms. Brooks indicated that appellant did not have any
transferable skills to any occupations given the work restrictions placed on him by his treating
physician. She also stated that the jobs identified for appellant in the rehabilitation plan far
exceeded his prior work experience and level of education.6 Ms. Brooks further stated that even
if appellant retained the functional capacity to perform sedentary work, there had been no
reported openings for the identified jobs in appellant’s geographical area.
Appellant also submitted an October 26, 2004 letter from his prior employer verifying
that the positions appellant held from June 1984 to January 2000 were nonsupervisory in nature.
By decision dated November 10, 2005, the Office hearing representative affirmed the
September 1, 2004 wage-earning capacity determination.
4

The Office issued a notice of proposed reduction of compensation on July 16, 2004. In a letter dated August 19,
2004, appellant noted his disagreement with the proposed reduction of compensation. He questioned, among other
things, the prevailing wages and the availability of work as a maintenance superintendent. Apart from the labor
market data provided by the Office’s rehabilitation counselor, the claims examiner obtained additional information
regarding wage rate and availability of the selected position. According to data provided by the Bureau of Labor
Statistics, there were 420 individuals in the Killeen-Temple, TX labor market who were employed in the selected
position as of the 2nd quarter of calendar year 2003. The mean annual salary for the selected position was
$46,048.00, which represented a weekly wage of $885.53.
5

Wage-loss compensation was reduced to zero because the weekly wages of the constructed position ($700.00)
exceeded the current weekly wages of appellant’s date-of-injury position ($658.61).
6

Ms. Brooks’ transferable skills analysis was based on a review of the duties appellant performed as a
maintenance mechanic leader with the employing establishment during calendar year 2000.

3

On March 16, 2006 appellant sought modification of the Office’s decision regarding his
wage-earning capacity. Appellant alleged a number of errors on the part of the Office in finding
that the position of maintenance superintendent represented his wage-earning capacity. He
argued that the position was not reasonably available in his commuting area. Appellant also
alleged that he did not have the requisite educational background or prior supervisory experience
to work as maintenance superintendent. Additionally, he challenged the Office’s finding that he
could earn $700.00 a week as a maintenance superintendent. Appellant submitted evidence
indicating that the starting salary for this position in the Killeen-Temple, TX labor market was
approximately $560.00 a week. Lastly, he argued that the rehabilitation counselor’s various
reports included a number of false statements and misrepresentations.
In an August 23, 2006 decision, the Office found that the $700.00 weekly wage
previously identified as an “entry-level” salary, was in fact the median wage for a maintenance
superintendent in appellant’s labor market. But because appellant’s prior work experience
justified the $700.00 weekly wage, the Office found that the September 1, 2004 decision
reducing appellant’s compensation to zero was appropriate. The Office, therefore, concluded
that appellant had not established a basis for modifying the prior wage-earning capacity
determination.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.7 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.8
Under the Federal Employees’ Compensation Act, wage-earning capacity is determined
by the actual wages received by an employee if the earnings fairly and reasonably represent his
or her wage-earning capacity.9 If the actual earnings do not fairly and reasonably represent the
employee’s wage-earning capacity or if the employee has no actual wages, the wage-earning
capacity is determined with due regard to the nature of the injury, the degree of physical
impairment, the employee’s usual employment, age, qualifications for other employment, the
availability of suitable employment and other factors and circumstances which may affect wageearning capacity in his or her disabled condition.10
The Office must initially determine appellant’s medical condition and work restrictions
before selecting an appropriate position that reflects appellant’s vocational wage-earning
capacity. The medical evidence the Office relies on must provide a detailed description of

7

James B. Christenson, 47 ECAB 775, 778 (1996); Wilson L. Clow, Jr., 44 ECAB 157 (1992).

8

20 C.F.R. §§ 10.402, 10.403 (2007); see Alfred R. Hafer, 46 ECAB 553, 556 (1995).

9

5 U.S.C. § 8115(a) (2000).

10

Id.; Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

4

appellant’s condition.11 Additionally, a wage-earning capacity determination must be based on a
reasonably current medical evaluation.12
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position listed in the Department of Labor, Dictionary of Occupational Titles
(DOT), or otherwise available in the open labor market, that fits the employee’s capabilities with
regard to his or her physical limitations, education, age and prior experience. Once this selection
is made, a determination of wage rate and availability in the open labor market should be made
through contact with the state employment service or other applicable service.13 Finally,
application of the principles set forth in the Shadrick decision will result in the percentage of the
employee’s loss of wage-earning capacity.14
ANALYSIS
The maintenance superintendent position is classified as light duty, which requires
occasional lifting of 20 pounds and frequent lifting of 10 pounds. There is no climbing,
balancing, stooping, kneeling, crouching or crawling. The position also requires frequent
reaching, handling and fingering. The Board finds that the physical demands of the job do not
conflict with the April 14, 2003 work restrictions imposed by appellant’s treating physician.
According to Dr. Mackey, appellant should avoid kneeling, squatting or climbing ladders.
Appellant was also advised to avoid climbing stairs with more than five steps. Dr. Mackey also
indicated that prolonged walking should be limited to four hours during an eight-hour shift and
he recommended frequent breaks to stand and stretch. He further advised appellant to avoid
running and working at heights or on scaffolding. Additional restrictions included a ban on
operating heavy equipment that required active clutch activities.15
On July 25, 2003 Dr. Mackey reviewed the maintenance superintendent classification and
he signed the document without expressing any disagreement as to appellant’s ability to perform
the position. While Ms. Brooks, appellant’s personal rehabilitation consultant, indicated that
appellant could not physically perform any of the identified positions, she apparently did not
review Dr. Mackey’s April 14, 2003 work restrictions. Accordingly, Ms. Brooks’ July 20, 2005
report is of limited probative value. The Board finds that the Office demonstrated that the
selected position is medically suitable.

11

Samuel J. Russo, 28 ECAB 43 (1976).

12

Carl C. Green, Jr., 47 ECAB 737, 746 (1996).

13

The job selected for determining wage-earning capacity must be a position that is reasonably available in the
general labor market in the commuting area in which the employee lives. David L. Scott, 55 ECAB 330, 335
n.9 (2004). Lack of current job openings does not equate to a finding that the position was not performed in
sufficient numbers to be considered reasonably available. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.8(c) (December 1995).
14

Albert C. Shadrick, 5 ECAB 376 (1953); 20 C.F.R. § 10.403(d).

15

These restrictions remained in effect as of November 6, 2003.

5

The Board also finds that the maintenance superintendent position is vocationally
suitable. According to DOT No. 189.167-046, the selected position involves, in relevant part,
the following responsibilities:
Directs and coordinates, through subordinate supervisory personnel, activities of
workers engaged in repair, maintenance, and installation of machines, tools, and
equipment, and in maintenance of buildings, grounds, and utility systems of mill,
industrial plant, or other establishment[.] Reviews job orders to determine work
priorities. Schedules repair, maintenance, and installation of machines, tools, and
equipment to ensure continuous production operations. Coordinates activities of
workers fabricating or modifying machines, tools, or equipment.… Directs
maintenance activities on utility systems…. Develops preventive maintenance
program…. Inspects operating machines and equipment…. Directs training and
indoctrination of workers to improve work performance and acquaint workers
with company policies and procedures. Confers with management, engineering,
and quality control personnel to resolve maintenance problems…. May perform
supervisory functions in establishments where subordinate supervisory personnel
are not utilized. May prepare department budget and monitor expenditure of
funds in budget.
The specific vocational preparation (SVP) requirement for the position is designated as
level 8, which is over 4 years up to and including 10 years. The general educational
development (GED) requirement for the position is level 5 for reasoning, mathematics and
language skills. Level 5 is generally equated with college-level ability. However, formal
education is not the only means by which to achieve this level of competency. It may also be
obtained from experience and self-study. In the present case, both the vocational testing
administered on June 2, 2003 and appellant’s prior work experience demonstrate that the
Maintenance Superintendent position is vocationally suitable. Although appellant argued that he
lacked the necessary work experience and educational background, his 12-page “Detailed Work
History,” which covered more than 27 years of employment, indicates otherwise.
The rehabilitation counselor indicated that appellant met the SVP criteria for the job
based on a work history that included 20 years experience in the military and 17 years in civil
service positions. He described appellant’s prior experience as involving installing, maintaining,
repairing and replacing equipment and materials in a variety of technical service areas such as
electrical, appliance, carpentry, plumbing, painting, concrete, welding, HVAC, boiler,
recreational equipment, commercial kitchen and telephone systems. The rehabilitation counselor
also noted that appellant had at least five-year’s supervisory experience in the U.S. Navy. With
respect to meeting the GED requirements, the rehabilitation counselor explained that appellant’s
high school education, along with his supervisory experience in the U.S. Navy and other training
he received while enlisted were sufficient. Appellant’s military service records support the
rehabilitation counselor’s finding.
Appellant’s personal rehabilitation consultant, Ms. Brooks, did not believe that he met
the SVP and GED requirements for the maintenance superintendent position. However, her
July 20, 2005 report was based upon a limited review of appellant’s prior work history. In fact,
her report only referenced the duties appellant performed as a maintenance mechanic leader with

6

the employing establishment. As such, her findings do not undermine the rehabilitation
counselor’s conclusion that the maintenance superintendent position is vocationally suitable.
The record indicates that the selected position paid a weekly salary of $700.00 and the
job was reasonably available in the Killeen-Temple, TX labor market.16 The claims examiner’s
own research revealed a higher, mean weekly wage of $885.53 and more than 400 individuals
employed in that capacity as of the second quarter of 2003. The record also revealed that the
current weekly pay of appellant’s date-of-injury job was $658.61.
The Office considered the proper factors, including the availability of suitable
employment, appellant’s age and physical limitations, his usual employment and his
qualifications, in determining that the position of maintenance superintendent represented
appellant’s wage-earning capacity.17 As the record establishes that appellant had the requisite
physical ability, skill and experience to perform the position of maintenance superintendent and
the position was reasonably available within the general labor market of appellant’s commuting
area, the Board concludes that the Office properly determined that the constructed position
represented appellant’s wage-earning capacity. Because appellant was capable of earning
$700.00 per week as a maintenance superintendent, the Office properly reduced his wage-loss
compensation to zero in accordance with the Shadrick formula.18
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was erroneous.19 The burden of proof is on the party
seeking modification of the wage-earning capacity determination.20
The arguments appellant raised in his March 16, 2006 modification request were
essentially the same arguments he previously raised with the claims examiner prior to the
issuance of the September 1, 2004 wage-earning capacity determination and which he later
reiterated before the Branch of Hearings & Review. Appellant did not claim that he had been
retrained or otherwise vocationally rehabilitated nor did he allege that there had been a material
change in the nature and extent of his injury-related condition. As such, the only remaining basis
for modification is for appellant to demonstrate that the original determination was erroneous.
Appellant previously argued that the $700.00 weekly salary relied upon by the Office was
too high, however, with his modification request he submitted new evidence indicating that the
starting salary for the maintenance superintendent position was approximately $560.00 a week.
16

In a December 14, 2004 letter to the Branch of Hearings & Review, appellant indicated that his home in
Kempner, TX was approximately 18 miles from Killeen, TX and approximately 40 miles from Temple, TX.
17

See Dorothy Jett, 52 ECAB 246 (2001).

18

Albert C. Shadrick, supra note 14; 20 C.F.R. § 10.403(c), (d).

19

Tamra McCauley, 51 ECAB 375, 377 (2000).

20

Id.

7

In its latest decision dated August 23, 2006, the Office characterized the $700.00 weekly wage as
a “median” wage, rather than an “entry-level” wage.21 Despite the change in nomenclature,
appellant has not demonstrated that the wage-rate information provided by the rehabilitation
counselor and relied upon by the Office was in fact erroneous.
Appellant provided wage-rate information that covered only a three-month period
in 2003. In contrast, the rehabilitation counselor’s July 21, 2003 job classification report
indicated that his wage-rate information was derived, in part, from statistical data covering a
broader period, from 2001 to 2003. Appellant’s wage-rate data does not establish that the
rehabilitation counselor’s data was incorrect. The Office rehabilitation specialist reviewed the
rehabilitation counselor’s findings and approved the rehabilitation plan on August 8, 2003. The
Office properly relied on the information provided by the rehabilitation specialist.22
Accordingly, appellant failed to establish a basis for modification of the September 1, 2004
wage-earning capacity determination.
CONCLUSION
The Office properly determined that the constructed position of maintenance
superintendent represented appellant’s wage-earning capacity. The Board further finds that
appellant failed to establish a basis for modifying the Office’s September 1, 2004 wage-earning
capacity determination.

21

The Board notes that the rehabilitation counselor did not characterize the $700.00 weekly salary as an entrylevel wage. This characterization first appeared in the July 16, 2004 notice of proposed reduction of compensation.
22

Because the rehabilitation specialist is an expert in the field of vocational rehabilitation, the claims examiner
may rely on his or her opinion. Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining
Wage-Earning Capacity, Chapter 2.814.8(b)(2) (December 1995).

8

ORDER
IT IS HEREBY ORDERED THAT the August 23, 2006 and November 10, 2005
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

